 

Exhibit 10.1

 

TRIPADVISOR, INC.

2018 STOCK AND ANNUAL INCENTIVE PLAN

SECTION 1.  PURPOSE

The purpose of this Plan is to give the Company a competitive advantage in
attracting, retaining and motivating officers, employees, directors and/or
consultants by providing the Company with a stock and long-term incentive plan
providing incentives directly linked to stockholder value.

 

SECTION 2. DEFINITIONS

 

Certain terms used herein have definitions given to them in the first place in
which they are used. In addition, for purposes of this Plan, the following terms
are defined as set forth below:

 

“2011 Plan” means the TripAdvisor, Inc. Amended and Restated 2011 Stock and
Annual Incentive Plan, as amended.

 

“Affiliate” means a corporation or other entity controlled by, controlling or
under common control with, the Company.

 

“Applicable Exchange” means The NASDAQ Stock Market LLC, or such other
securities exchange as may at the applicable time be the principal market for
the Common Stock.

 

“Award” means an Option, SAR, Restricted Stock, RSU, Performance Award, other
stock-based award or Bonus Award granted or assumed pursuant to the terms of
this Plan.

 

“Award Agreement” means a written or electronic document or agreement setting
forth the terms and conditions of a specific Award.

 

“Board” means the Board of Directors of the Company.

 

“Bonus Award” means a bonus award made pursuant to Section 11.

 

“Cause” means, unless otherwise provided in an Award Agreement, (i) “Cause” as
defined in any Individual Agreement to which the applicable Participant is a
party, or (ii) if there is no such Individual Agreement or if it does not define
Cause:  (A) the willful or gross neglect by a Participant of his employment
duties; (B) the plea of guilty or nolo contendere to, or conviction for, the
commission of a felony offense by a Participant; (C) a material breach by a
Participant of a fiduciary duty owed to the Company or any of its subsidiaries;
(D) a material breach by a Participant of any nondisclosure, non-solicitation or
non-competition obligation owed to the Company or any of its Affiliates; or (E)
before a Change in Control, such other events as shall be determined by the
Committee and set forth in a Participant’s Award Agreement.  Notwithstanding the
general rule of Section 3(a), following a Change in Control, any determination
by the Committee as to whether “Cause” exists shall be subject to de novo
review.



 

 

 



--------------------------------------------------------------------------------

 

 

“Change in Control” has the meaning set forth in Section 13(a).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
provision of the Code.

 

“Committee” has the meaning set forth in Section 3(a).

 

“Common Stock” means common stock, par value $0.001 per share, of the Company.

 

“Company” means TripAdvisor, Inc., a Delaware corporation, or its successor.

 

“Corporate Transaction” has the meaning set forth in Section 4(d).

 

“Disability” means (i) “Disability” as defined in any Individual Agreement to
which the Participant is a party, or (ii) if there is no such Individual
Agreement or it does not define “Disability,” (A) permanent and total disability
as determined under the Company’s long- term disability plan applicable to the
Participant, or (B) if there is no such plan applicable to the Participant or
the Committee determines otherwise in an applicable Award Agreement,
“Disability” as determined by the Committee. Notwithstanding the above, with
respect to an Incentive Stock Option, Disability shall mean Permanent and Total
Disability as defined in Section 22(e)(3) of the Code and, with respect to all
Awards, to the extent required by Section 409A of the Code, Disability shall
mean “disability” within the meaning of Section 409A of the Code.

 

“Disaffiliation” means a Subsidiary’s or Affiliate’s ceasing to be a Subsidiary
or Affiliate for any reason (including, without limitation, as a result of a
public offering, or a spinoff or sale by the Company, of the stock of the
Subsidiary or Affiliate) or a sale of a division of the Company and its
Affiliates.

 

“Eligible Individuals” means directors, officers, employees and consultants of
the Company or any of its Subsidiaries or Affiliates.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.

 

“Fair Market Value” means, unless otherwise determined by the Committee, the
closing price of a share of Common Stock on the Applicable Exchange on the date
of measurement, or if Shares were not traded on the Applicable Exchange on such
measurement date, then on the next preceding date on which Shares were traded,
all as reported by such source as the Committee may select. If the Common Stock
is not listed on a national securities exchange, Fair Market Value shall be
determined by the Committee in its good faith discretion, provided that such
determination shall be made in a manner consistent with any applicable
requirements of Section 409A of the Code.

 



 

 

 



--------------------------------------------------------------------------------

 

“Free-Standing SAR” has the meaning set forth in Section 6(b).

 

“Good Reason” means (i) “Good Reason” as defined in any Individual Agreement or
Award Agreement to which the applicable Participant is a party, or (ii) if there
is no such Individual Agreement or if it does not define Good Reason, then,
without the Participant’s prior written consent: (A) a material reduction in the
Participant’s rate of annual base salary from the rate of annual base salary in
effect for such Participant immediately prior to the Change in Control, (B) a
relocation of the Participant’s principal place of business more than 35 miles
from the city in which such Participant’s principal place of business was
located immediately prior to the Change in Control or (C) a material and
demonstrable adverse change in the nature and scope of the Participant’s duties
from those in effect immediately prior to the Change in Control. In order to
invoke a Termination of Employment for Good Reason, a Participant shall provide
written notice to the Company of the existence of one or more of the conditions
described in clauses (A) through (C) within 90 days following the Participant’s
knowledge of the initial existence of such condition or conditions, and the
Company shall have 30 days following receipt of such written notice (the “Cure
Period”) during which it may remedy the condition. In the event that the Company
fails to remedy the condition constituting Good Reason during the Cure Period,
the Participant must terminate employment, if at all, within 90 days following
the Cure Period in order for such Termination of Employment to constitute a
Termination of Employment for Good Reason.

 

“Grant Date” means (i) the date on which the Committee by resolution selects an
Eligible Individual to receive a grant of an Award and determines the number of
Shares to be subject to such Award or the formula for earning a number of shares
or cash amount, or (ii) such later date as the Committee shall provide in such
resolution.

 

“Incentive Stock Option” means any Option that is designated in the applicable
Award Agreement as an “incentive stock option” within the meaning of Section 422
of the Code, and that in fact so qualifies.

 

“Individual Agreement” means an employment, consulting or similar agreement
between a Participant and the Company or one of its Subsidiaries or Affiliates.

 

“Nonqualified Stock Option” means any Option that is not an Incentive Stock
Option.

 

“Option” means an Award described under Section 6(a).

 

“Participant” means an Eligible Individual to whom an Award is or has been
granted.

 

“Performance Award” means an Award granted under this Plan of Common Stock,
rights based upon, payable in or otherwise related to Shares (including
Restricted Stock, RSUs or cash), as the Committee may determine, at the end of a
specified Performance Period based on the attainment of one or more Performance
Goals.

 

“Performance Goals” means the performance goals established by the Committee in
connection with the grant of Restricted Stock, RSUs or Bonus Awards or other
stock-based awards. Such Performance Goals also may be based upon the attaining
of specified levels of Company, Subsidiary, Affiliate, business unit or
divisional performance under one or more of the measures including but not
limited to, revenue, earnings per share, total shareholder return,



 

 

 



--------------------------------------------------------------------------------

 

earnings before interest, taxes, depreciation and amortization (EBITDA),
adjusted EBITDA or return on capital).  Performance goals established by the
Committee may also include individual strategic goals.  

 

“Performance Period” means with respect to a Performance Award the period
established by the Committee or its designee at the time the Award is granted,
or at any time thereafter, during which the performance of the Company, a
Subsidiary, or any Affiliate is measured for the purpose of determining whether
and to what extent the Performance Award’s Performance Goal has been achieved.  

 

“Plan” means this TripAdvisor, Inc. 2018 Stock and Annual Incentive Plan, as set
forth herein and as hereafter amended from time to time.

 

“Plan Year” means the calendar year or, with respect to Bonus Awards, the
Company’s fiscal year if different.

 

“Restricted Stock” means an Award described under Section 7.

 

 

“Retirement” means retirement from active employment with the Company, a
Subsidiary or Affiliate at or after the Participant’s attainment of age 65.

 

“RS Restriction Period” has the meaning set forth in Section 7(b)(ii).

 

“RSU” means an Award described under Section 8.

 

“RSU Restriction Period” has the meaning set forth in Section 8(b)(ii).

 

“SAR” has the meaning set forth in Section 7(b).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor thereto.

 

“Share” means a share of Common Stock.

 

“Subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity during any period in which at least a 50%
voting or profits interest is owned, directly or indirectly, by the Company or
any successor to the Company.

 

“Tandem SAR” has the meaning set forth in Section 6(b).

 

“Term” means the maximum period during which an Option or SAR may remain
outstanding, subject to earlier termination upon Termination of Employment or
otherwise, as specified in the applicable Award Agreement.

 

“Termination of Employment” means the termination of the applicable
Participant’s employment with, or performance of services for, the Company and
any of its Subsidiaries or Affiliates. Unless otherwise determined by the
Committee, if a Participant’s employment with,



 

 

 



--------------------------------------------------------------------------------

 

or membership on a board of directors of, the Company and its Affiliates
terminates but such Participant continues to provide services to the Company and
its Affiliates in a non-employee director capacity or as an employee, as
applicable, such change in status shall not be deemed a Termination of
Employment. A Participant employed by, or performing services for, a Subsidiary
or an Affiliate or a division of the Company and its Affiliates shall be deemed
to incur a Termination of Employment if, as a result of a Disaffiliation, such
Subsidiary, Affiliate, or division ceases to be a Subsidiary, Affiliate or
division, as the case may be, and the Participant does not immediately
thereafter become an employee of (or service provider for), or member of the
board of directors of, the Company or another Subsidiary or Affiliate. Temporary
absences from employment of 90 days or less because of illness, vacation or
leave of absence and transfers among the Company and its Subsidiaries and
Affiliates shall not be considered Termination of Employment. Notwithstanding
the foregoing, with respect to any Award that constitutes “nonqualified deferred
compensation” within the meaning of Section 409A of the Code, “Termination of
Employment” shall mean a “separation from service” as defined under Section 409A
of the Code.

 

SECTION 3. ADMINISTRATION

 

(a)Committee. The Plan shall be administered by the Compensation Committee of
the Board or such other committee of the Board as the Board may from time to
time designate (the “Committee”), which shall be composed of not less than two
directors, and shall be appointed by and serve at the pleasure of the Board. The
Committee shall have plenary authority to grant Awards pursuant to the terms of
the Plan to Eligible Individuals. Among other things, the Committee shall have
the authority, subject to the terms of the Plan:

 

(i)to select the Eligible Individuals to whom Awards may from time to time be
granted;

 

(ii)to determine the number of Shares to be covered by each Award granted
hereunder or the amount of any Bonus Award;

 

(iii)to determine the terms and conditions of each Award granted hereunder,
based on such factors as the Committee shall determine;

 

(iv)subject to Section 16, to modify, amend or adjust the terms and conditions
of any Award, at any time or from time to time;

 

(v)subject to Section 14, to accelerate the vesting or lapse of restrictions of
any outstanding Award, based in each case on such considerations as the
Committee in its sole discretion determines;

 

(vi)to interpret the terms and provisions of the Plan and any Award issued under
the Plan (and any agreement relating thereto);

 

(vii)to establish any “blackout” period that the Committee in its sole
discretion deems necessary or advisable;

 

(viii)to decide all other matters that must be determined in connection with an
Award; and



 

 

 



--------------------------------------------------------------------------------

 

 

(ix)to otherwise administer the Plan.

 

(b)Procedures.  

 

(i)The Committee may act only by a majority of its members then in office,
except that the Committee may, except to the extent prohibited by applicable law
or the listing standards of the Applicable Exchange, allocate all or any portion
of its responsibilities and powers to any one or more of its members and may
delegate all or any part of its responsibilities and powers to any person or
persons selected by it.

 

(ii)Subject to Section 3(d), any authority granted to the Committee may also be
exercised by the full Board.  To the extent that any permitted action taken by
the Board conflicts with action taken by the Committee, the Board action shall
control.

 

(c)Delegation of Authority.  Subject to applicable law, the Committee may
delegate any or all of its powers under the Plan to one or more other committees
or officers of the Company (including persons other than members of the
Committee) as it shall appoint with respect to the granting of Awards to
individuals who are not (i) subject to the reporting and other provisions of
Section 16 of the Exchange Act and (ii) members of the delegated committee or
the delegated individual(s).  Any such delegation by the Committee shall include
limitations as to the amount of Common Stock underlying Awards that may be
granted during specified periods and shall contain guidelines as to the
determination of the exercise price.  Any determination made by the Committee or
by an appropriately delegated officer pursuant to delegated authority under the
provisions of the Plan with respect to any Award shall be made in the sole
discretion of the Committee or such delegate at the time of the grant of the
Award or, unless in contravention of any express term of the Plan, at any time
thereafter. All decisions made by the Committee or any appropriately delegated
officer pursuant to the provisions of the Plan shall be final and binding on all
persons, including the Company, Participants, and Eligible Individuals.

 

(d)Section 16(b) Compliance.  The provisions of this Plan are intended to ensure
that no transaction under the Plan is subject to (and all such transactions will
be exempt from) the short-swing recovery rules of Section 16(b) of the Exchange
Act (“Section 16(b)”). Accordingly, the composition of the Committee shall be
subject to such limitations as the Board deems appropriate to permit
transactions pursuant to this Plan to be exempt (pursuant to Rule 16b-3
promulgated under the Exchange Act) from Section 16(b), and no delegation of
authority by the Committee shall be permitted if such delegation would cause any
such transaction to be subject to (and not exempt from) Section 16(b).

 

(e)Award Agreements. The terms and conditions of each Award (other than any
Bonus Award), as determined by the Committee, shall be set forth in an Award
Agreement, which shall be delivered to the Participant receiving such Award
upon, or as promptly as is reasonably practicable following, the grant of such
Award. The effectiveness of an Award shall not be subject to the Award
Agreement’s being signed by the Company and/or the Participant receiving the
Award unless specifically so provided in the Award Agreement. Award Agreements
may be amended only in accordance with Section 14 hereof.

 

SECTION 4.  COMMON STOCK SUBJECT TO PLAN



 

 

 



--------------------------------------------------------------------------------

 

 

(a)Shares Available for Awards. The maximum number of Shares that may be
delivered pursuant to Awards under the Plan shall be (i) 6,000,000, plus (ii)
any Shares available for issuance under the 2011 Plan not issued or subject to
outstanding Awards under such plan as of the Effective Date.  For purposes of
this limitation, Shares underlying any Awards that are forfeited, canceled, held
back upon exercise of an Option or settlement of an Award to cover the exercise
price or tax withholding, reacquired by the Company prior to vesting, satisfied
without the issuance of Common Stock or otherwise terminated (other than by
exercise) under the Plan or the 2011 Plan shall be added back to the Shares
available for issuance under the Plan and, to the extent permitted under Section
422 of the Code and the regulations promulgated thereunder, the Shares that may
be issued as Incentive Stock Options. The Shares available for delivery under
this Plan may consist of authorized and unissued Shares, Shares held in
treasury, Shares of Common Stock purchased or held by the Company for purposes
of this Plan, or any combination thereof.  

 

(b)Plan Maximums.  The maximum number of Shares that may be granted pursuant to
Options intended to be Incentive Stock Options shall be 6,000,000 Shares.

 

(c)Director Compensation Limit.  During a calendar year, no non-employee
director may be granted any compensation (including cash and an Award) with a
fair value, as determined under accounting rules, as of the Grant Date, in
excess of $1,000,000.

 

(d)Adjustment Provisions.

 

(i)In the event of a merger, consolidation, acquisition of property or shares,
stock rights offering, liquidation, Disaffiliation, or similar event affecting
the Company or any of its Subsidiaries (each, a “Corporate Transaction”), the
Committee or the Board may in its discretion make such substitutions or
adjustments as it deems appropriate and equitable to (A) the aggregate number
and kind of Shares or other securities reserved for issuance and delivery under
the Plan, (B) the various maximum limitations set forth in Sections 4(a) and
4(b) upon certain types of Awards and upon the grants to individuals of certain
types of Awards, (C) the number and kind of Shares or other securities subject
to outstanding Awards; and (D) the exercise price of outstanding Options and
SARs.

 

(ii)In the event of a stock dividend, stock split, reverse stock split,
separation, spinoff, reorganization, extraordinary dividend of cash or other
property, share combination, or recapitalization or similar event affecting the
capital structure of the Company (each, a “Share Change”), the Committee or the
Board shall make such substitutions or adjustments as it deems appropriate and
equitable to (A) the aggregate number and kind of Shares or other securities
reserved for issuance and delivery under the Plan, (B) the maximum limitations
set forth in Sections 4(a) and 4(b) upon certain types of Awards and upon the
grants to individuals of certain types of Awards, the number and kind of Shares
or other securities subject to outstanding Awards; and (C) the exercise price of
outstanding Options and SARs.

 

(iii)In the case of Corporate Transactions, the adjustments contemplated by
clause (i) of this paragraph (d) may include, without limitation, (A) the
cancellation of outstanding Awards in exchange for payments of cash, property or
a combination thereof



 

 

 



--------------------------------------------------------------------------------

 

having an aggregate value equal to the value of such Awards, as determined by
the Committee or the Board in its sole discretion (it being understood that in
the case of a Corporate Transaction with respect to which holders of Common
Stock receive consideration other than publicly traded equity securities of the
ultimate surviving entity, any such determination by the Committee that the
value of an Option or SAR shall for this purpose be deemed to equal the excess,
if any, of the value of the consideration being paid for each Share pursuant to
such Corporate Transaction over the exercise price of such Option or SAR shall
conclusively be deemed valid); (B) the substitution of other property
(including, without limitation, cash or other securities of the Company and
securities of entities other than the Company) for the Shares subject to
outstanding Awards; and (C) in connection with any Disaffiliation, arranging for
the assumption of Awards, or replacement of Awards with new awards based on
other property or other securities (including, without limitation, other
securities of the Company and securities of entities other than the Company), by
the affected Subsidiary, Affiliate, or division or by the entity that controls
such Subsidiary, Affiliate, or division following such Disaffiliation (as well
as any corresponding adjustments to Awards that remain based upon Company
securities).

 

(iv)Any adjustment under this Section 4(d) need not be the same for all
Participants.

 

(v)Any adjustments made pursuant to this Section 4(d) to Awards that are
considered “deferred compensation” within the meaning of Section 409A of the
Code shall be made in compliance with the requirements of Section 409A of the
Code. Any adjustments made pursuant to this Section 4(d) to Awards that are not
considered “deferred compensation” subject to Section 409A of the Code shall be
made in such a manner as to ensure that after such adjustment, the Awards either
(A) continue not to be subject to Section 409A of the Code or (B) comply with
the requirements of Section 409A of the Code. In any event, neither the
Committee nor the Board shall have the authority to make any adjustments
pursuant to this Section 4(d) to the extent the existence of such authority
would cause an Award that is not intended to be subject to Section 409A of the
Code at the Grant Date to be subject thereto.

 

SECTION 5. ELIGIBILITY

 

Awards may be granted under the Plan to Eligible Individuals; provided, however,
that Incentive Stock Options may be granted only to employees of the Company and
its subsidiaries or parent corporation (within the meaning of Section 424(f) of
the Code).  

 

SECTION 6.  OPTIONS AND STOCK APPRECIATION RIGHTS

 

(a)Types of Options. Options may be of two types: Incentive Stock Options and
Nonqualified Stock Options. The Award Agreement for an Option shall indicate
whether the Option is intended to be an Incentive Stock Option or a Nonqualified
Stock Option.

 

(b)Types and Nature of SARs. SARs may be “Tandem SARs,” which are granted in
conjunction with an Option, or “Free-Standing SARs,” which are not granted in
conjunction with an Option. Upon the exercise of an SAR, the Participant shall
be entitled to receive an amount in cash, Shares, or both, in value equal to the
product of (i) the excess of the Fair Market Value of



 

 

 



--------------------------------------------------------------------------------

 

one Share over the exercise price of the applicable SAR, multiplied by (ii) the
number of Shares in respect of which the SAR has been exercised. The applicable
Award Agreement shall specify whether such payment is to be made in cash or
Common Stock or both, or shall reserve to the Committee or the Participant the
right to make that determination prior to or upon the exercise of the SAR.

 

(c)Tandem SARs. A Tandem SAR may be granted at the Grant Date of the related
Option. A Tandem SAR shall be exercisable only at such time or times and to the
extent that the related Option is exercisable in accordance with the provisions
of this Section 6, and shall have the same exercise price as the related
Option.  A Tandem SAR shall terminate or be forfeited upon the exercise or
forfeiture of the related Option, and the related Option shall terminate or be
forfeited upon the exercise or forfeiture of the Tandem SAR.

 

(d)Exercise Price. The exercise price per Share subject to an Option or Free-
Standing SAR shall be determined by the Committee and set forth in the
applicable Award Agreement, and shall not be less than the Fair Market Value of
a share of the Common Stock on the applicable Grant Date. In no event may any
Option or Free-Standing SAR granted under this Plan be amended, other than
pursuant to Section 4(d), to decrease the exercise price thereof, be cancelled
in conjunction with the grant of any new Option or Free-Standing SAR with a
lower exercise price, be cancelled for cash or other Award or otherwise be
subject to any action that would be treated, for accounting purposes, as a
“repricing” of such Option or Free-Standing SAR, unless such amendment,
cancellation, or action is approved by the Company’s stockholders.

 

(e)Term. The Term of each Option and each Free-Standing SAR shall be fixed by
the Committee, but shall not exceed ten years from the Grant Date.
Notwithstanding the foregoing, if, by its terms, an Option, other than an
Incentive Stock Option, would expire when trading in Shares is otherwise
prohibited by law or by the Company’s Insider Trading Policy, as such may be
amended from time to time, then the term of the Option will be automatically
extended until the close of trading on the 30th trading day following the
expiration of such prohibition.  

 

(f)Vesting and Exercisability. Except as otherwise provided herein, Options and
Free-Standing SARs shall be exercisable at such time or times and subject to
such terms and conditions as shall be determined by the Committee. If the
Committee provides that any Option or Free-Standing SAR will become exercisable
only in installments, the Committee may at any time waive such installment
exercise provisions, in whole or in part, based on such factors as the Committee
may determine. In addition, the Committee may at any time accelerate the
exercisability of any Option or Free-Standing SAR.  In the event of a temporary
absence exceeding 90 days, the Company shall have authority to suspend the
vesting period for such period of time and on such terms as management of the
Company shall deem appropriate.

 

(g)Method of Exercise. Subject to the provisions of this Section 6, Options and
Free-Standing SARs may be exercised, in whole or in part, at any time during the
applicable Term by giving written notice of exercise to the Company or through
the procedures established with the Company’s appointed third-party Option
administrator specifying the number of Shares as to which the Option or
Free-Standing SAR is being exercised; provided, however, that, unless otherwise
permitted by the Committee, any such exercise must be with respect to a portion
of the applicable Option or Free-Standing SAR relating to no less than the
lesser of the number of



 

 

 



--------------------------------------------------------------------------------

 

Shares then subject to such Option or Free-Standing SAR or 100 Shares. In the
case of the exercise of an Option, such notice shall be accompanied by payment
in full of the purchase price (which shall equal the product of such number of
Shares multiplied by the applicable exercise price) by certified or bank check
or such other instrument as the Company may accept. If approved by the
Committee, payment, in full or in part, may also be made as follows:

 

(i)Payments may be made in the form of unrestricted Shares (by delivery of such
Shares or by attestation) of the same class as the Common Stock subject to the
Option already owned by the Participant (based on the Fair Market Value of the
Common Stock on the date the Option is exercised); provided, however, that, in
the case of an Incentive Stock Option, the right to make a payment in the form
of already owned Shares of the same class as the Common Stock subject to the
Option may be authorized only at the time the Option is granted.

 

(ii)To the extent permitted by applicable law, payment may be made by delivering
a properly executed exercise notice to the Company, together with a copy of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds necessary to pay the purchase price, and, if
requested, the amount of any federal, state, local or foreign withholding taxes.
To facilitate the foregoing, the Company may, to the extent permitted by
applicable law, enter into agreements for coordinated procedures with one or
more brokerage firms. To the extent permitted by applicable law, the Committee
may also provide for Company loans to be made for purposes of the exercise of
Options.

 

(iii)For Options that are not Incentive Stock Options, payment may be made by
“net exercise” arrangement, pursuant to which a Participant instructs the
Committee to withhold a whole number of Shares having a Fair Market Value (based
on the Fair Market Value of the Common Stock on the date the applicable Option
is exercised) equal to the product of (A) the exercise price multiplied by (B)
the number of Shares in respect of which the Option shall have been exercised.

 

(h)Delivery; Rights of Stockholders. No Shares shall be delivered pursuant to
the exercise of an Option until the exercise price therefor has been fully paid
and applicable taxes have been withheld. The applicable Participant shall have
all of the rights of a stockholder of the Company holding the class or series of
Common Stock that is subject to the Option or SAR (including, if applicable, the
right to vote the applicable Shares and the right to receive dividends), when
the Participant (i) has given written notice of exercise, (ii) if requested, has
given the representation described in Section 16(a), and (iii) in the case of an
Option, has paid in full for such Shares.

 

(i)Nontransferability of Options and SARs. No Option or Free-Standing SAR shall
be transferable by a Participant other than (i) by will or by the laws of
descent and distribution, or (ii) in the case of a Nonqualified Stock Option or
Free-Standing SAR, pursuant to a qualified domestic relations order or as
otherwise expressly permitted by the Committee including, if so permitted,
pursuant to a transfer to the Participant’s family members or to a charitable
organization, whether directly or indirectly or by means of a trust or
partnership or otherwise. For purposes of this Plan, unless otherwise determined
by the Committee, “family member” shall have the meaning given to such term in
General Instructions A.1(a)(5) to Form S-8 under



 

 

 



--------------------------------------------------------------------------------

 

the Securities Act and any successor thereto. A Tandem SAR shall be transferable
only with the related Option as permitted by the preceding sentence. Any Option
or SAR shall be exercisable, subject to the terms of this Plan, only by the
applicable Participant, the guardian or legal representative of such
Participant, or any person to whom such Option or SAR is permissibly transferred
pursuant to this Section 6(i), it being understood that the term “Participant”
includes such guardian, legal representative and other transferee; provided,
however, that the term “Termination of Employment” shall continue to refer to
the Termination of Employment of the original Participant.

 

SECTION 7.  RESTRICTED STOCK

 

(a)Nature of Awards and Certificates. Shares of Restricted Stock are actual
Shares issued to a Participant, and shall be evidenced in such manner as the
Committee may deem appropriate, including book-entry registration or issuance of
one or more stock certificates. Any certificate issued in respect of Shares of
Restricted Stock shall be registered in the name of the applicable Participant
and shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Award, substantially in the following form:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
TripAdvisor, Inc. 2018 Stock and Annual Incentive Plan and an Award Agreement.
Copies of such Plan and Agreement are on file at the offices of TripAdvisor,
Inc.”

 

The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the applicable
Participant shall have delivered a stock power, endorsed in

blank, relating to the Common Stock covered by such Award.

 

(b)Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:

 

(i)The Committee shall, prior to or at the time of grant, condition the vesting
or transferability of an Award of Restricted Stock upon the continued service of
the applicable Participant or the attainment of Performance Goals, or the
attainment of Performance Goals and the continued service of the applicable
Participant. In the event that the Committee conditions the grant or vesting of
an Award of Restricted Stock upon the attainment of Performance Goals or the
attainment of Performance Goals and the continued service of the applicable
Participant, the Committee may, prior to or at the time of grant, designate such
an Award as a Performance Award. The conditions for grant, vesting, or
transferability and the other provisions of Restricted Stock Awards (including
without limitation any Performance Goals) need not be the same with respect to
each Participant.

 

(ii)Subject to the provisions of the Plan and the applicable Award Agreement,
during the period, if any, set by the Committee, commencing with the date of
such Restricted Stock Award for which such vesting restrictions apply and until
the expiration of such vesting restrictions (the “RS Restriction Period”), the
Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber Shares of Restricted Stock.



 

 

 



--------------------------------------------------------------------------------

 

 

(iii)Except as provided in this Section 7 and in the applicable Award Agreement,
the applicable Participant shall have, with respect to the Shares of Restricted
Stock, all of the rights of a stockholder of the Company holding the class or
series of Common Stock that is the subject of the Restricted Stock, including,
if applicable, the right to vote the Shares and the right to receive any cash
dividends. If so determined by the Committee in the applicable Award Agreement
and subject to Section 16(e), (A) cash dividends on the class or series of
Common Stock that is the subject of the Restricted Stock Award shall be
automatically reinvested in additional Restricted Stock, held subject to the
vesting of the underlying Restricted Stock, and (B) subject to any adjustment
pursuant to Section 4(d), dividends payable in Common Stock shall be paid in the
form of Restricted Stock of the same class as the Common Stock with which such
dividend was paid, held subject to the vesting of the underlying Restricted
Stock.

 

(iv)Except as otherwise set forth in the applicable Award Agreement, upon a
Participant’s Termination of Employment for any reason (other than death) during
the RS Restriction Period or before the applicable Performance Goals are
satisfied, all Shares of Restricted Stock still subject to restriction shall be
forfeited by such Participant; provided, however, the Committee shall have the
discretion to waive, in whole or in part, any or all remaining restrictions with
respect to any or all of such Participant’s Shares of Restricted Stock.  Upon a
Participant’s Termination of Employment by reason of death, during the RS
Restriction Period or before the applicable Performance Goals are satisfied, all
Shares of Restricted Stock shall immediately and automatically vest.  

 

(v)If and when any applicable Performance Goals are satisfied and the RS
Restriction Period expires without a prior forfeiture of the Shares of
Restricted Stock for which legended certificates have been issued, unlegended
certificates for such Shares shall be delivered to the Participant upon
surrender of the legended certificates.

 

SECTION 8.  RESTRICTED STOCK UNITS

 

(a)Nature of Awards. RSUs are Awards denominated in Shares that will be settled,
subject to the terms and conditions of the RSUs, in an amount in cash, Shares or
both, based upon the Fair Market Value of a specified number of Shares.

 

(b)Terms and Conditions. RSUs shall be subject to the following terms and
conditions:

 

(i)The Committee shall, prior to or at the time of grant, condition the grant,
vesting, or transferability of RSUs upon the continued service of the applicable
Participant or the attainment of Performance Goals, or the attainment of
Performance Goals and the continued service of the applicable Participant. In
the event that the Committee conditions the grant or vesting of RSUs upon the
attainment of Performance Goals or the attainment of Performance Goals and the
continued service of the applicable Participant, the Committee may, prior to or
at the time of grant, designate such Awards as Performance Awards. The
conditions for grant, vesting or transferability and the other provisions of
RSUs (including without limitation any Performance Goals) need not be the same
with respect to each Participant.  In the event of a temporary absence exceeding
90 days, the Company shall have authority to suspend the vesting of such RSUs
for such



 

 

 



--------------------------------------------------------------------------------

 

period of time and on such terms as management of the Company shall deem
appropriate.

 

(ii)Subject to the provisions of the Plan and the applicable Award Agreement,
during the period, if any, set by the Committee, commencing with the date of
such RSUs for which such vesting restrictions apply and until the expiration of
such vesting restrictions (the “RSU Restriction Period”), the Participant shall
not be permitted to sell, assign, transfer, pledge or otherwise encumber RSUs.

 

(iii)The Award Agreement for RSUs shall specify whether, to what extent and on
what terms and conditions the applicable Participant shall be entitled to
receive current or delayed payments of cash, Common Stock or other property
corresponding to the dividends payable on the Common Stock (subject to Section
16(e) below).

 

(iv)Except as otherwise set forth in the applicable Award Agreement, upon a
Participant’s Termination of Employment for any reason during the RSU
Restriction Period or before the applicable Performance Goals are satisfied, all
RSUs still subject to restriction shall be forfeited by such Participant;
provided, however, the Committee shall have the discretion to waive, in whole or
in part, any or all remaining restrictions with respect to any or all of such
Participant’s RSUs; and; provided, further, upon a Participant’s Termination of
Employment by reason of death, during the RSU Restriction Period or before the
applicable Performance Goals are satisfied, all RSUs shall immediately and
automatically vest.  

 

(v)Except to the extent otherwise provided in the applicable Award Agreement, an
award of RSUs shall be settled as and when the RSUs vest (but in no event later
than 60 days thereafter).

 

SECTION 9.PERFORMANCE AWARDS

 

(a)Generally.  An Award under the Plan may be in the form of a Performance
Award.

 

(b)Performance Goals.  Each Performance Award shall be earned, vested and
payable (as applicable) only upon the achievement of one or more Performance
Goals, together with the satisfaction of any other conditions, such as continued
employment, as the Committee may determine to be appropriate.   Performance
Goals applicable to the Performance Award will be established by the Committee.

 

(c)Other Restrictions.  The Committee will determine any other terms and
conditions applicable to any Performance Award, including any vesting conditions
or restrictions on the delivery of Common Stock payable in connection with the
Performance Award and restrictions that could result in the future forfeiture of
all or part of any Common Stock earned. The Committee may provide that shares of
Common Stock issued in connection with a Performance Award be held in escrow
and/or legended.

 

(d)Measurement of Performance Against Performance Goals.  The Committee will, as
soon as practicable after the close of a Performance Period, determine:  

 



 

 

 



--------------------------------------------------------------------------------

 

 

•

The extent to which the Performance Goals for such Performance Period have been
achieved, and

 

•

The percentage of the Performance Awards, if any, earned as a result.

 

All determinations of the Committee will be absolute and final as to the facts
and conclusions therein made and are binding on all parties. As promptly as
practicable after the Committee has made the foregoing determination, each
Eligible Individual who has earned Performance Award will be notified
thereof.  Subject to Section 16(i), an Eligible Individual may not sell,
transfer, pledge, exchange, hypothecate or otherwise dispose of all or any
portion of a Performance Awards during the Performance Period.

 

SECTION 10.  OTHER STOCK-BASED AWARDS

 

Other Awards of Common Stock and other Awards that are valued in whole or in
part by reference to, or are otherwise based upon or settled in, Common Stock,
including (without limitation), unrestricted stock, performance units, dividend
equivalents, and convertible debentures, may be granted under the Plan.

 

SECTION 11.  BONUS AWARDS

 

(a)Determination of Awards. The Committee shall determine the total amount of
Bonus Awards for each Plan Year or such shorter performance period as the
Committee may establish in its sole discretion. Bonus Awards that are
Performance Awards shall be subject to the provisions of Section 9 of this Plan.

 

(b)Payment of Awards. Bonus Awards under the Plan shall be paid in cash or in
Shares (valued at Fair Market Value as of the date of payment) as determined by
the Committee, as soon as practicable following the close of the Plan Year or
such shorter performance period as the Committee may establish. It is intended
that a Bonus Award will be paid no later than the fifteenth (15th) day of the
third month following the later of:  (i) the end of the Participant’s taxable
year in which the requirements for such Bonus Award have been satisfied by the
Participant or (ii) the end of the Company’s fiscal year in which the
requirements for such Bonus Award have been satisfied by the Participant.
Subject to Section 16(k), the Committee may at its option establish procedures
pursuant to which Participants are permitted to defer the receipt of Bonus
Awards payable hereunder. The Bonus Award to any Participant for any Plan Year
or such shorter performance period may be reduced or eliminated by the Committee
in its discretion.

 

SECTION 12.TERMINATION OF EMPLOYMENT

 

(a)Generally. A Participant’s Awards shall be forfeited upon such Participant’s
Termination of Employment, except as set forth below:

 

(i)Upon a Participant’s Termination of Employment by reason of death, any Award
that was unvested at the time of death shall automatically vest (including but
not limited to Performance Awards, which shall vest at target) and all such
Options or SARs held by the Participant may be exercised at any time until the
earlier of (A) the first anniversary of the date of such death and (B) the
expiration of the Term thereof;

 



 

 

 



--------------------------------------------------------------------------------

 

(ii)Upon a Participant’s Termination of Employment by reason of Disability or
Retirement, any Option or SAR held by the Participant that was exercisable
immediately before the Termination of Employment may be exercised at any time
until the earlier of (A) the first anniversary of such Termination of Employment
and the (B) expiration of the Term thereof;

 

(iii)Upon a Participant’s Termination of Employment for Cause, any unvested
Award held by the Participant shall be forfeited, effective as of such
Termination of Employment;

 

(iv)Upon a Participant’s Termination of Employment for any reason other than
death, Disability, Retirement or for Cause, any Option or SAR held by the
Participant that was exercisable immediately before the Termination of
Employment may be exercised at any time until the earlier of (A) the 90th day
following such Termination of Employment and (B) expiration of the Term thereof;
and

 

(v)Notwithstanding the above provisions of this Section 12(a), if a Participant
dies after such Participant’s Termination of Employment but while any Option or
SAR remains exercisable as set forth above, such Option or SAR may be exercised
at any time until the later of (A) the earlier of (1) the first anniversary of
the date of such death and (2) expiration of the Term thereof and (B) the last
date on which such Option or SAR would have been exercisable, absent this
Section 12(a).

 

(b)Exception.  Notwithstanding the foregoing, the Committee shall have the
power, in its discretion, to apply different rules concerning the consequences
of a Termination of Employment; provided, however, that if such rules are less
favorable to the Participant than those set forth above, such rules are set
forth in the applicable Award Agreement. If an Incentive Stock Option is
exercised after the expiration of the exercise periods that apply for purposes
of Section 422 of the Code, such Option will thereafter be treated as a
Nonqualified Stock Option.

 

SECTION 13.CHANGE IN CONTROL PROVISIONS

 

(a)Definition of Change in Control. Except as otherwise may be provided in an
applicable Award Agreement, for purposes of the Plan, a “Change in Control”
shall mean any of the following events:

 

(i)The acquisition by any individual entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than Liberty
TripAdvisor Holdings, Inc., and its affiliates (a “Person”), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of equity securities of the Company representing more than 50% of the voting
power of the then outstanding equity securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition by the Company, (B) any acquisition directly from the Company, (C)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (D)
any acquisition pursuant to a transaction which complies with clauses (A), (B)
and (C) of subsection (iii);



 

 

 



--------------------------------------------------------------------------------

 

or

 

(ii)Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date, whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(iii)Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
purchase of assets or stock of another entity (a “Business Combination”), in
each case, unless immediately following such Business Combination, (A) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Voting Securities immediately prior to such Business
Combination will beneficially own, directly or indirectly, more than 50% of the
then outstanding combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors (or equivalent governing
body, if applicable) of the entity resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Voting Securities, (B) no Person (excluding Liberty
TripAdvisor Holdings, Inc., and its Affiliates, any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) will beneficially own, directly or indirectly, more than a majority
of the combined voting power of the then outstanding voting securities of such
entity except to the extent that such ownership of the Company existed prior to
the Business Combination and (C) at least a majority of the members of the board
of directors (or equivalent governing body, if applicable) of the entity
resulting from such Business Combination will have been members of the Incumbent
Board at the time of the initial agreement, or action of the Board, providing
for such Business Combination; or

 

(iv)Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

(b)Impact of Event/Double Trigger on Vice Presidents and Above. Unless otherwise
provided in the applicable Award Agreement and subject to Sections 4(d), 13(d)
and 16(k), notwithstanding any other provision of this Plan to the contrary,
upon the Termination of Employment, within three months prior to a Change in
Control or within twelve months following a Change in Control, of a Participant
who, as of the date of termination, has a title of Vice President or above, by
the Company other than for Cause or Disability or by the Participant for Good
Reason, then:

 

(i)any Options and SARs outstanding as of such Termination of



 

 

 



--------------------------------------------------------------------------------

 

Employment which were outstanding as of the date of such Change in
Control  shall be fully exercisable and vested and shall remain exercisable
until the later of (i) the last date on which such Option or SAR would be
exercisable in the absence of this Section 13(b) and (ii) the earlier of (A) the
first anniversary of such Change in Control and (B) expiration of the Term of
such Option or SAR;

 

(ii)all Restricted Stock outstanding as of such Termination of Employment which
were outstanding as of the date of such Change in Control shall become free of
all restrictions and become fully vested and transferable;

 

(iii)all RSUs outstanding as of such Termination of Employment which were
outstanding as of the date of such Change in Control shall be considered to be
earned and payable in full, and any restrictions shall lapse and such RSUs shall
be settled as promptly as is practicable (but in no event later than March 15 of
the calendar year following the end of the calendar year in which the RSUs
vest); and

 

(iv)all Performance Awards outstanding as of such Termination of Employment
which were outstanding as of the date of such Change in Control shall be
considered to be earned and payable in full, vesting shall accelerate assuming
the Performance Goals have been met at target and any restrictions shall lapse
and any such RSUs shall be settled as promptly as is practicable (but in no
event later than March 15 of the calendar year following the end of the calendar
year in which the RSUs vest).

 

(c)Impact of Event/Double Trigger on Other Participants. Unless otherwise
provided in the applicable Award Agreement and subject to Sections 4(d), 13(d)
and 16(k), notwithstanding any other provision of this Plan to the contrary,
upon the Termination of Employment, within three months prior to a Change in
Control or within twelve months following a Change in Control, of any other
Participant, by the Company other than for Cause or Disability or by the
Participant for Good Reason:

 

(i)Fifty percent (50%) of any Options and SARs outstanding as of such
Termination of Employment which were outstanding as of the date of such Change
in Control  shall be fully exercisable and vested and shall remain exercisable
until the later of (i) the last date on which such Option or SAR would be
exercisable in the absence of this Section 13(b) and (ii) the earlier of (A) the
first anniversary of such Change in Control and (B) expiration of the Term of
such Option or SAR;

 

(ii)Fifty percent (50%) of all Restricted Stock outstanding as of such
Termination of Employment which were outstanding as of the date of such Change
in Control shall become free of all restrictions and become fully vested and
transferable;

 

(iii)Fifty percent (50%) of all RSUs outstanding as of such Termination of
Employment which were outstanding as of the date of such Change in Control shall
be considered to be earned and payable in full, and any restrictions shall lapse
and such RSUs shall be settled as promptly as is practicable (but in no event
later than March 15 of the calendar year following the end of the calendar year
in which the RSUs vest); and

 

(iv)Fifty percent (50%) of all Performance Awards outstanding as of such
Termination of Employment which were outstanding as of the date of such Change
in



 

 

 



--------------------------------------------------------------------------------

 

Control shall be considered to be earned and payable in full, vesting shall
accelerate assuming the Performance Goals have been met at target and any
restrictions shall lapse and any such RSUs shall be settled as promptly as is
practicable (but in no event later than March 15 of the calendar year following
the end of the calendar year in which the RSUs vest).

 

Notwithstanding the foregoing, the Committee will continue to have plenary
authority and complete discretion to, among other things, accelerate the vesting
of a greater percentage of Awards.  

 

(d)Notwithstanding the foregoing, if any Award is subject to Section 409A of the
Code, this Section 13 shall be applicable only to the extent specifically
provided in the Award Agreement or in the Individual Agreement.

 

SECTION 14.TERM, AMENDMENT AND TERMINATION

 

(a)Effectiveness. The Plan shall be effective as of June 21, 2018 (the
“Effective Date”), subject to approval by the affirmative vote of a majority of
the outstanding shares of Common Stock present by person or by proxy at the
Company’s 2018 Annual Meeting that are entitled to vote on a proposal to approve
the adoption of the Plan.

 

(b)Termination. The Plan will terminate on the tenth anniversary of the
Effective Date. Awards outstanding as of such date shall not be affected or
impaired by the termination of the Plan.

 

(c)Amendment of Plan. The Board may amend, alter, or discontinue the Plan, but
no amendment, alteration or discontinuation shall be made which would materially
impair the rights of the Participant with respect to a previously granted Award
without such Participant’s consent, except such an amendment made to comply with
applicable law (including without limitation Section 409A of the Code), stock
exchange rules or accounting rules. In addition, no such amendment shall be made
without the approval of the Company’s stockholders to the extent such approval
is required by applicable law or the listing standards of the Applicable
Exchange or to the extent determined by the Committee to be required by the Code
to ensure that Incentive Stock Options granted under the Plan are qualified
under Section 422 of the Code.

 

(d)Amendment of Awards. Subject to Section 6(d), the Committee may unilaterally
amend the terms of any Award theretofore granted, prospectively or
retroactively, but no such amendment shall, without the Participant’s consent,
materially impair the rights of any Participant with respect to an Award, except
such an amendment made to cause the Plan or Award to comply with applicable law,
stock exchange rules or accounting rules.

 

SECTION 15.UNFUNDED STATUS OF PLAN

 

It is presently intended that the Plan constitute an “unfunded” plan. Solely to
the extent permitted under Section 409A, the Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Common Stock or make payments; provided, however, that the
existence of such trusts or other arrangements is consistent with the “unfunded”
status of the Plan. Notwithstanding any other provision of this



 

 

 



--------------------------------------------------------------------------------

 

Plan to the contrary, with respect to any Award that constitutes a “nonqualified
deferred compensation plan” within the meaning of Section 409A of the Code, no
trust shall be funded with respect to any such Award if such funding would
result in taxable income to the Participant by reason of Section 409A(b) of the
Code and in no event shall any such trust assets at any time be located or
transferred outside of the United States, within the meaning of Section 409A(b)
of the Code.

 

SECTION 16.GENERAL PROVISIONS

 

(a)Conditions for Issuance. The Committee may require each person purchasing or
receiving Shares pursuant to an Award to represent to and agree with the Company
in writing that such person is acquiring the Shares without a view to the
distribution thereof. The certificates for such Shares may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer.
Notwithstanding any other provision of the Plan or agreements made pursuant
thereto, the Company shall not be required to issue or deliver any certificate
or certificates for Shares under the Plan prior to fulfillment of all of the
following conditions: (i) listing or approval for listing upon notice of
issuance, of such Shares on the Applicable Exchange; (ii) any registration or
other qualification of such Shares of the Company under any state or federal law
or regulation, or the maintaining in effect of any such registration or other
qualification which the Committee shall, in its absolute discretion upon the
advice of counsel, deem necessary or advisable; and (iii) obtaining any other
consent, approval, or permit from any state or federal governmental agency which
the Committee shall, in its absolute discretion after receiving the advice of
counsel, determine to be necessary or advisable.

 

(b)Additional Compensation Arrangements. Nothing contained in the Plan shall
prevent the Company or any Subsidiary or Affiliate from adopting other or
additional compensation arrangements for its employees.

 

(c)No Contract of Employment. The Plan shall not constitute a contract of
employment, and adoption of the Plan shall not confer upon any employee any
right to continued employment, nor shall it interfere in any way with the right
of the Company or any Subsidiary or Affiliate to terminate the employment of any
employee at any time.

 

(d)Required Taxes. No later than the date as of which an amount first becomes
includible in the gross income of a Participant for federal, state, local or
foreign income or employment or other tax purposes with respect to any Award
under the Plan, such Participant shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any federal, state, local
or foreign taxes of any kind required by law to be withheld with respect to such
amount. If determined by the Company, withholding obligations may be settled
with Common Stock, including Common Stock that is part of the Award that gives
rise to the withholding requirement; provided, however, that the amount withheld
does not exceed the maximum statutory tax rate or such lesser amount as is
necessary to avoid liability accounting treatment.  The required tax withholding
obligation may also be satisfied, in whole or in part, by an arrangement whereby
a certain number of Shares issued pursuant to any Award are immediately sold and
proceeds from such sale are remitted to the Company in an amount that would
satisfy the withholding amount due.  In addition, the Committee may require
Awards to be subject to mandatory share withholding up to the required
withholding amount.  The obligations of the Company under the Plan shall be
conditional on such payment or arrangements, and the Company and its Affiliates
shall, to the extent permitted by law, have the



 

 

 



--------------------------------------------------------------------------------

 

right to deduct any such taxes from any payment otherwise due to such
Participant. The Committee may establish such procedures as it deems
appropriate, including making irrevocable elections, for the settlement of
withholding obligations with Common Stock.

 

(e)Limitation on Dividend Reinvestment and Dividend Equivalents.  Reinvestment
of dividends in additional Restricted Stock at the time of any dividend payment,
and the payment of Shares with respect to dividends to Participants holding
Awards of RSUs, shall only be permissible if sufficient Shares are available
under Section 4 for such reinvestment or payment (taking into account then
outstanding Awards). In the event that sufficient Shares are not available for
such reinvestment or payment, such reinvestment or payment shall be made in the
form of a grant of RSUs equal in number to the Shares that would have been
obtained by such payment or reinvestment, the terms of which RSUs shall provide
for settlement in cash and for dividend equivalent reinvestment in further RSUs
on the terms contemplated by this Section 16(e).

 

(f)Designation of Death Beneficiary.  The Committee shall establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable in the event of such Participant’s death are to be
paid or by whom any rights of such eligible Individual, after such Participant’s
death, may be exercised.

 

(g)Subsidiary Employees. In the case of a grant of an Award to any employee of a
Subsidiary of the Company, the Company may, if the Committee so directs, issue
or transfer the Shares, if any, covered by the Award to the Subsidiary, for such
lawful consideration as the Committee may specify, upon the condition or
understanding that the Subsidiary will transfer the Shares to the employee in
accordance with the terms of the Award specified by the Committee pursuant to
the provisions of the Plan. All Shares underlying Awards that are forfeited or
canceled should revert to the Company.

 

(h)Governing Law and Interpretation. The Plan and all Awards made and actions
taken thereunder shall be governed by and construed in accordance with the laws
of the State of Delaware, without reference to principles of conflict of laws.
The captions of this Plan are not part of the provisions hereof and shall have
no force or effect.

 

(i)Non-Transferability. Except as otherwise provided in Section 6(i) or by the
Committee, Awards under the Plan are not transferable except by will or by laws
of descent and distribution.

 

(j)Foreign Employees and Foreign Law Considerations. The Committee may grant
Awards to Eligible Individuals who are foreign nationals, who are located
outside the United States or who are not compensated from a payroll maintained
in the United States, or who are otherwise subject to (or could cause the
Company to be subject to) legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the Committee, be
necessary or desirable to foster and promote achievement of the purposes of the
Plan, and, in furtherance of such purposes, the Committee may make such
modifications, amendments, procedures, or subplans as may be necessary or
advisable to comply with such legal or regulatory provisions.

 

(k)Section 409A of the Code. It is the intention of the Company that no Award
shall be “deferred compensation” subject to Section 409A of the Code, unless and
to the extent that



 

 

 



--------------------------------------------------------------------------------

 

the Committee specifically determines otherwise as provided in this Section
16(k), and the Plan and the terms and conditions of all Awards shall be
interpreted accordingly. The terms and conditions governing any Awards that the
Committee determines will be subject to Section 409A of the Code, including any
rules for elective or mandatory deferral of the delivery of cash or Shares
pursuant thereto and any rules regarding treatment of such Awards in the event
of a Change in Control, shall be set forth in the applicable Award Agreement,
and shall comply in all respects with Section 409A of the Code. Notwithstanding
any other provision of the Plan to the contrary, with respect to any Award that
constitutes a “nonqualified deferred compensation plan” subject to Section 409A
of the Code, if the Participant is a “specified employee” within the meaning of
Section 409A of the Code, any payments (whether in cash, Shares or other
property) to be made with respect to the Award upon the Participant’s
Termination of Employment shall be delayed until the earlier of (A) the first
day of the seventh month following the Participant’s Termination of Employment
and (B) the Participant’s death. Each payment under any Award shall be treated
as a separate payment for purposes of Section 409A of the Code.  In no event may
a Participant, directly or indirectly, designate the calendar year of any
payment to be made under any Award.

 

(l)Indemnification. Each person who is or will have been a member of the Board
or of the Committee and any designee of the Board or Committee will be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense that may be imposed on or reasonably incurred by him in
connection with or resulting from any claim, action, suit, or proceeding to
which he may be made party or in which he may be involved by reason of any
determination, interpretation, action taken or failure to act under the Plan and
against and from any and all amounts paid by him in settlement thereof, with the
Company’s approval, or paid by him in satisfaction of any judgment in any such
action, suit or proceeding against him, provided he will give the Company an
opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification will not be exclusive and will be independent of any other
rights of indemnification to which such persons may be entitled under the
Company’s Articles of Incorporation, By-laws, by contract, as a matter of law,
or otherwise.

 

(m)Compensation Recoupment or “Clawback” Policy. Awards may be made subject to
any compensation recoupment policy adopted by the Board or the Committee at any
time prior to or after the Effective Date, and as such policy may be amended
from time to time after its adoption. The compensation recoupment policy will be
applied to any Award that constitutes the deferral of compensation subject to
Section 409A of the Code in a manner that complies with the requirements of
Section 409A of the Code.



 

 

 

